Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                             April 21, 2020
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 STATE OF WASHINGTON,                                               No. 51228-9-II

                               Respondent,

        v.

 ANGELA MARIE JANTZI,                                         UNPUBLISHED OPINION

                               Appellant.

       WORSWICK, J. — Angela Jantzi pleaded guilty to second degree burglary. At sentencing,

the trial court imposed a criminal filing fee, a DNA (deoxyribonucleic acid) collection fee, and

an interest accrual provision on nonrestitution legal financial obligations (LFOs). Jantzi appeals

her judgment and sentence, arguing that as an indigent defendant, the trial court erred in

imposing the criminal filing fee, the DNA collection fee, and the interest accrual provision on

nonrestitution LFOs. The State concedes all issues.

       We agree and remand to the trial court to strike the criminal filing fee, the DNA

collection fee, and the provision imposing interest on nonrestitution LFOs.

                                             FACTS

       Angela Jantzi pleaded guilty to one count of second degree burglary. At sentencing, the

trial court acknowledged that Jantzi was previously found indigent and stated, “I’ll follow the

recommendation . . . I’ll only impose the minimum fines.” Verbatim Report of Proceedings at 7.

But the trial court imposed a $200 criminal filing fee, a $100 DNA collection fee, and an interest

accrual provision on nonrestitution LFOs.
No. 51228-9-II


       Jantzi’s judgment and sentence included her criminal history which shows she had

multiple felonies pending in drug court and listed her offender score as 8. The interest accrual

provision stated that the “Financial obligations in this judgment shall bear interest from [the] date

of the judgment until paid in full at the rate applicable to civil judgments.” CP at 33. The trial

court found Jantzi indigent for the purposes of an appeal.

       Jantzi appeals her judgment and sentence.

                                            ANALYSIS

       Jantzi argues that the criminal filing fee and the DNA collection fee should be stricken

from the judgment and sentence because the LFO statutes do not authorize the imposition of

discretionary costs on indigent defendants. Jantzi also argues that the interest accrual provision

must be stricken in light of State v. Ramirez, 191 Wn.2d 732, 747, 426 P.3d 714 (2018).

       The State concedes that the criminal filing fee and the DNA collection fee should be

stricken from the judgment and sentence because Jantzi was indigent at sentencing and she had

multiple felonies pending in drug court which were used in calculating her offender score. The

State also concedes that the interest accrual provision on nonrestitution LFOs should be stricken

from the judgment and sentence. We agree.

A.     Criminal Filing Fee and DNA Collection Fee

       Courts cannot impose a criminal filing fee on indigent defendants. RCW

36.18.020(2)(h). Courts also cannot impose a DNA collection fee if the State has already

collected DNA from the defendant in a previous case. RCW 43.43.7541.




                                                 2
No. 51228-9-II


       Here, the trial court nevertheless imposed a $200 criminal filing fee. The State concedes

that Jantzi’s DNA has already been collected. We accept the State’s concessions and remand to

the trial court to strike the criminal filing fee and the DNA collection fee.

B.     Interest Accrual Provision

       RCW 10.82.090 differentiates between restitution and nonrestitution LFOs. Trial courts

are prohibited from imposing interest accrual on nonrestitution LFOs. RCW 10.82.090(1);

Ramirez, 191 Wn.2d at 747.

       Here, the trial court nevertheless imposed an interest accrual provision on nonrestitution

LFOs. Therefore, we accept the State’s concession that the interest accrual provision on

nonrestitution LFOs should be stricken.

       Accordingly, we remand to the trial court to strike the criminal filing fee, the DNA

collection fee, and the provision imposing interest on nonrestitution LFOs.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.


                                                       ____________________________
                                                                Worswick, P.J.


_____________________________
 Maxa, J.



_____________________________
 Cruser, J.




                                                  3